Citation Nr: 0307875	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  95-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, to include blepharitis, hyperopic and presbyopic 
refractive error, mild nuclear cataracts, anatomical narrow 
angles without current or high-risk angle closure glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel





INTRODUCTION

The veteran had active military service from April 1961 to 
April 1964 and from October 1990 to August 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This matter was previously before the Board and was the 
subject of remands issued in September 1997 and October 2000 
which sought further development of the evidence.  This 
matter has been to returned to the Board for appellate 
review.  


FINDING OF FACT

1.  The veteran's hyperopic and presbyopic refractive error, 
mild nuclear cataracts, and anatomical narrow angles without 
current or high risk angle closure glaucoma are congenital or 
developmental disorders.

2.  The medical evidence does not show that an acquired 
bilateral eye disorder, including blepharitis, that was 
caused by service.  


CONCLUSION OF LAW

Hyperopic and presbyopic refractive error, mild nuclear 
cataracts, and anatomical narrow angles without current or 
high risk angle closure glaucoma are not disabilities for VA 
purposes, and a claimed acquired bilateral eye, including 
blepharitis, disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed a claim for service 
connection for a right hand disorder, among other things, in 
June 1989.  There is no issue as to provision of necessary 
form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In letters dated in March and October 1994, VA informed the 
veteran that it was working on the development of his claim.  
In the March 1994 letter, the veteran was asked to submit 
medical evidence showing that his claimed disability had been 
treated since his separation from service.  In the October 
1994, VA informed the veteran that its efforts to obtain his 
service medical records were fruitless.  In that connection, 
the veteran was asked to provide any medical or lay evidence 
that he might have in his possession or be able to obtain 
that would support his claim.  The veteran was told that the 
evidence could include statements from private physicians 
that treated him while he was in service, statements from 
persons with whom he served, and family members who could 
attest to the fact that he experienced the claimed disability 
in service, or copies of letters that he might have written 
home during service that might speak of his disability.  In 
May 1997, the veteran submitted evidence in support of his 
claim and requested that his claim be forwarded to the Board 
for appellate review.  This correspondence is demonstrates 
that the veteran was informed of his responsibilities and 
duties in assisting in the development of his claim and that 
he was aware of VA's responsibilities and duties in that 
regard.  

In September 1997 and October 2000 Board remands, the Board 
discussed evidence necessary to substantiate the veteran's 
claim which included providing the veteran a VA examination.  
The veteran was also provided an opportunity to submit 
evidence to support his claim.  In November 1998 and July 
2002, the RO notified the veteran of VA examinations to be 
scheduled in regard to his claim, and he was advised in each 
instance that it was ultimately his responsibility to report 
to the examinations.   

The Board notes that it does not appear that the RO fully 
informed the veteran and his representative of the provisions 
of the VCAA.  However, the RO developed this claim consistent 
with those provisions.  The dispositive issue in this case is 
whether a bilateral eye disorder as caused by service.  The 
RO has obtained the service medical records and specific VA 
medical evidence identified by the veteran and has also 
obtained VA examinations pertinent to this appeal and has 
associated them with the record.  Neither the veteran nor his 
representative has identified additional sources of evidence 
that could furnish evidence specifically relevant to the 
issue before the Board.  Thus, any failure to provide notice 
under Quartuccio is, at most, harmless error.  Rigidly 
following the demands of Quartuccio in this case merely 
exalts form over substance and serves no purpose beneficial 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The veteran first filed this 
claim for benefits in 1994, nearly 10 years ago.  The record 
as a whole shows that VA has informed the veteran of the type 
of information and evidence necessary to substantiate his 
claim; further delay for the purpose of providing the veteran 
and his representative with the provisions of the VCAA will 
delay a final decision and is unnecessary in view of the 
adequate development in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All service department medical 
records and VA medical records pertinent to the matter at 
issue are of record.  VA has discharged its duty to obtain 
evidence on the veteran's behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
has requested and received service medicals and VA treatment 
records.  In addition, the veteran submitted copies of 
service and VA medical records.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  
The veteran was provided VA examinations in May 1994, Auguest 
1998, and July 2002.  The examination reports contained 
adequate clinical findings and opinions pertinent to the 
claim at issue.

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO. While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

I.  Service Connection

The veteran's first period of service is not negative for 
complaints, findings, or a diagnosis pertaining to bilateral 
eye problems.  

Beginning in August 1985, the veteran was seen at a service 
facility for eye problems.  A diagnosis of presbyopia was 
made in the clinical record.  He was prescribed eyeglasses.  
A National Guard medical entry dated in April 1989 reflects 
that the veteran wore glasses and that his corrected vision 
was 20/25 bilaterally for near vision; distant vision was 
20/25, bilaterally.  There were no other ocular disorders 
reported.  

A service periodic examination dated in September 1990 
reflects that the veteran had decreased visual acuity in both 
eyes:  uncorrected distal vision was 20/70 bilaterally; his 
corrected vision was 20/20, bilaterally.  A clinical 
evaluation of the veteran's eyes in June 1991 was normal, and 
the veteran did not report a history of eye trouble.  

The report of a service medial history in August 1994 
reflects a history of eye trouble (he wore eyeglasses); 
however, a clinical evaluation shows that the eyes were 
normal.  

VA medical records beginning in 1994 reflect that the veteran 
was seen for eye problems.  An outpatient treatment record 
dated in February 1994 shows a diagnosis of refractive error.  
The report of a May 1994 VA examination shows that the 
veteran had decreased visual acuity in both eyes and required 
corrective measures.  There was no visual field deficit.  

The record includes service memorandum pertaining the 
veteran's unit exposure to Chemical Agent Resistance Coating 
(CARC).  A June 1991 memorandum entitled "325th Maint 
Exposure to Chemical Agent Resistance Coating" reflects that 
service personnel were exposed to CARC.  It was noted that 
risk exposure is a sensitizer and that subsequent exposures 
may cause an allergic reaction much like a bee sting.  
Exposure may cause no reaction (in the best case) to severe 
asthmatic reaction (in the worst case).  In a memorandum 
dated in September 1994 reflects that the veteran's unit, the 
325th Maintenance Company, while serving in operation Desert 
Storm in Southwest Asia, was ordered to paint coalition 
vehicles with CARC and were not provided proper protective 
equipment.  This resulted to exposure to dangerous levels of 
hexamyethylene diisocyanate, an ingredient of CARC paint.  

The report of a VA examination dated in August 1998 shows 
that the veteran reported no eye complaints.  He indicated 
that he had not worn glasses until 1990.  He denied injury of 
the eyes.  Following the examination, the examining 
ophthalmologist entered a diagnosis that included blepharitis 
of both eyes.

In July 2002, the veteran reported having overall good vision 
for distance, but problems with small print.  There were no 
other ocular complaints.  In July 2002, he was diagnosed as 
having moderately narrow angles, no high-risk occlusion and 
mild cataracts of both eyes, not visually significant.  New 
eyeglasses were ordered.  

Pursuant to the October 2002 remand, the examiner in July 
2002 rendered an opinion regarding the etiology of the 
veteran's bilateral eye disorder.  After reviewing the 
veteran's claims file, the examiner opined:

[t]here is no current evidence of ocular disability 
related to CARC paint exposure.  There is no 
evidence of permanent effect from toxic or chemical 
keratoconjunctivitis relating to prior chemical 
exposures.  

The examiner added that the eye examination was significant 
for bilateral:  (1) hyperopic and presbyopic refractive 
error, (2) mild nuclear cataracts, and (3) anatomical narrow 
angles without current or high risk of angle closure 
glaucoma.  The examiner indicated that the latter two 
disorders were developmental and age related.  He stated that 
these disabilities were "definitely not" connected to 
active duty in the service or exposure to CARC.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Under the provisions of 38 C.F.R. § 3.303(c), 4.9, refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation providing VA compensation 
benefits.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
According to the VA's Adjudication Procedure Manual M21-1, 
Part VI, 11.07(b), as in effect both prior to and on August 
26, 1996, defects of form or structure of the eye of 
congenital or developmental origin, such as myopia (other 
than malignant or pernicious) will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service.  
The Manual further provides that there is long established 
policy permitting a grant of service connection with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  
Adjudication Procedure Manual M21-1, Part VI, 11.07(b).  
Also, there is for consideration the effects of superimposed 
disease or injury in determining whether a pre-existing 
entity was aggravated.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he developed a bilateral eye 
disorder as a result of his second period of service in the 
Gulf War (October 1990 to August 1991).  Specifically, the 
veteran maintains that he developed the disorder as a result 
of working with chemical agents at that time.  

As the record establishes that the veteran has a bilateral 
eye disorder and that he was exposed to CARS during his 
second period of service, the question is whether the 
disorder is related to service.  

The record reflects that the veteran appears to have been 
diagnosed as having presbyopia prior to his second period 
service (in 1985) and that he was prescribed eye glasses in 
regard thereto.    

The medical records of the second period of service reflect 
that the veteran continued to wear prescribed eyeglasses and 
that he had correctable decreased visual acuity.  However, 
there is no diagnosis of a bilateral eye disorder.  As it may 
be inferred that the veteran's visual problems may be 
associated with presbyopia  (Presbyopia is a refractive error 
of the eyes; as such, is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303 (C); 4.9; see 
Dorland's Illustrated Medical Dictionary 742, 1012, 1253 
(25th ed 1974)), the medical evidence shows correctable visual 
acuity; however, there is no evidence of complaints or 
findings of any acquired ocular disorder suggesting the 
development of a superimposed eye disorder.  Adjudication 
Procedure Manual M21-1, Part VI, 11.07(b); VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990).  

Medical evidence subsequent to service reflect diagnoses 
including refractive error, bilateral hyperopic and 
presbyopic refractive error.  These disorders are congenital 
or developmental disorders, as such, they are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303 (c), 4.9.  

While the records shows a diagnosis of blepharitis, there is 
no medical evidence that associates the disorder to exposure 
to CARC or the veteran's second period of service.  
Blepharitis was demonstrated on the most recent VA 
examination.  Significantly, the VA examiner in July 2002 
opined that none of the veteran's eye disorders are related 
to service or exposure to CARC.  In addition, the examiner 
opined that the veteran's bilateral nuclear cataracts and the 
anatomical narrow angles without current or high risk of 
angle closure glaucoma were developmental disorders.  As 
such, these disorder are not recognized as diseases for VA 
compensation purposes.  Id.  

The Board has considered the veteran's assertions that his 
eye disorders are related to service.  However, the record 
does not indicate that the veteran has the requisite medical 
knowledge or training as to render his opinions as the 
etiology of his eye disorder.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), see also 38 C.F.R. § 3.159(a)(2) (2002) 
(competent lay evidence is that which does not require 
specialized education, training, or experience, provided by a 
person who has knowledge of facts or circumstances and 
conveying matters that can be observed and described by a lay 
person); 38 C.F.R. § 3.159(a)(1)) (competent medical evidence 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a bilateral eye disorder, including 
blepharitis, hyperopic and presbyopic refractive error, mild 
nuclear cataracts, anatomical narrow angles without current 
or high-risk angle closure glaucoma.  Because the evidence is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a bilateral eye disorder, including 
blepharitis, hyperopic and presbyopic refractive error, mild 
nuclear cataracts, and anatomical narrow angles without 
current or high-risk angle closure glaucoma, is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

